Title: John Quincy Adams to John Adams, 10 February 1793
From: Adams, John Quincy
To: Adams, John


My dear Sir.
Boston Feby: 10. 1793.
As I was going to meeting this afternoon a Gentleman met me in the street, and desired me to fill him a writ immediately which he intends to have served as early as possible in the morning. I accordingly did it, and as it is now too late to attend the afternoon service, I think I cannot employ the leisure time thus thrown on my hands better than in giving you an account of the commercial catastrophe now taking place in this Town, which occasioned the singular application to me, that I have just mentioned.— The bubble of banking is breaking, and I am very apprehensive, that it will prove as distressing to this Town, as that of stock-jobbing was about twelve months since, at New-York. Seven or eight failures of considerable consequence have happened within these three days, and many more are inevitable I think, in the course of the ensuing week. The pernicious practice of mutual indorsements upon each others notes has been carried as now appears to an extravagant length, and is now found to have involved, not only the principals who have been converting their loans from the bank into a regular trading stock, but many others who have undertaken to be their security. The stagnation of trade produced in the fall of the year by the small-pox; and very much increased by a remarkably open winter, which has not admitted of the usual facility of communication with the Country, upon the Snow, have undoubtedly accelerated this Calamity, which however would have been the more oppressive, the longer it would have been deferred.
These misfortunes, will undoubtedly, give a degree of activity to my particular profession, which has not for several years been allotted to it. But I shall personally derive but very little immediate benefit from it: I see no prospect of its adding much to my business at present; and if it should, there is no satisfaction in thriving by the misery of others
I received last Evening your favour, with a quotation from the Echo, which has been read here as well as the Hartford news-carrier’s wit, with pleasure by those who are fond of laughing at the follies of our great man.— The Situation of our affairs is such, and the passions and rivalry’s of our most conspicuous characters assume an aspect so alarming, that we have indeed much to apprehend for the fate of the Country. It is a subject upon which my mind does not dwell with pleasure; and I am the more desirous to keep myself altogether unconnected with political topics, because my sentiments in general I find are as unpopular, as my conduct, relative to the Town-police, or to the theatrical questions. I have no predilection for unpopularity, as such, but I hold it much preferable to the popularity of a day, which perishes with the transient topic upon which it is grounded, and therefore I persisted in refusing to appear at the anarchical dinner which was denominated a civic feast, though I was urged strongly by several of my friends to become a subscriber, upon principles of expediency Those friends disliked the whole affair quite as much as I did, but thought it necessary to comply with the folly of the day.— Upon the whole however, it appears to me that the celebration of that day, has had rather an advantageous than an injurious effect. The specimens of Equality exhibited in the course of it, did not suit the palates of many, who had joined in the huzzaes. The Governor thought proper to be sick, and not attend; and I believe has ventured to express his disapprobation of the proceedings in several particulars.— We have Jacobins enough; but in this instance they overshot themselves, and shewed their teeth and claws so injudiciously, as to guard even the weaker members of the community against them.
My mother spent a fortnight in this Town, in the course of the last month; and I am very happy to find that her health continues so much improved. We hope to have the pleasure of seeing you again in the course of five or six weeks.
I have received, and have now in my hands the whole money, that was due upon Savil’s bond, which is cancelled. It will be necessary for you to discharge the mortgage on your return as I have not a power sufficiently ample to authorise me to do it.
I am, my dear Sir, yours with the sincerest / affection.
J. Q. Adams.
